PER CURIAM.
Reversed and remanded for an evidentia-ry hearing.1 The appellant has made a prima facie showing, supported by his own sworn statements, that he was not afforded notice of the disciplinary proceedings conducted against him. The resolution of his claim requires an evidentiary hearing. See Moore v. Wainwright, 366 So.2d 183 (Fla. 1st DCA 1979).
HERSEY, C.J., and DOWNEY and ANSTEAD, JJ., concur.

. Of course, these proceedings would be mooted if the appellee decided to afford the appellant a new administrative hearing with proper notice given to appellant.